384 U.S. 434 (1966)
DOUBLE EAGLE LUBRICANTS, INC.
v.
TEXAS.
No. 1177.
Supreme Court of United States.
Decided June 6, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS.
John B. Ogden for appellant.
Waggoner Carr, Attorney General of Texas, Hawthorne Phillips, First Assistant Attorney General, T. B. Wright, Executive Assistant Attorney General, and Howard M. Fender, Lonny F. Zwiener and Robert W. Norris, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Swift & Co., Inc. v. Wickham, 382 U. S. 111, and Pennsylvania Public Utility Comm'n v. Pennsylvania R. Co., 382 U. S. 281.